Beck, J.
Under tlie terms of the contract, for a breach of which the action was brought to recover damages, certain obligations were imposed upon the plaintiff, a compliance with which was a condition precedent to the exercise of the’right and privilege which he claimed under the contract, and a prevention of the exercise of which right was alleged as constituting the breach; and' it not appearing from the petition that the plaintiff had complied with such condition, he showed no right in himself to maintain the action as brought, and the court did not err in so holding and dismissing the case upon demurrer.

Judgment affirmed.


All the Justices concur.

Williams & Bradley, for plaintiff.
Smith •& Kirkland, for defendant.